`Fl§e 2218-CV-01382-|\/||\/|D-GWF DOCUment 31-1 Filed 12/07/18 Page l Of 2

 

MARK F. FERRARIO, ESQ.

1 Nevada ear NO. 1625

JAsoN K. chKs, ESQ.

2 Nevada Bar No. 13149
GREENBERG TRAURIG, LLP
3 10845 Grirrlth Peak nave

Las Vegas, NV 89135

4 Teleph@ne; (702) 792-3773
Facsimile: (702) 792-9()()2

5 Email: ferrariom@gtlaw.com

 

 

6 hicksja@,gtlaw.corn
7 Attorneysfor Defena'ants
8 UNITED STATES DISTRICT COURT
9 DISTRICT OF NEVADA
10 NOEL C. MURRAY a`nd DR. SWARNA Case No.: 2:18-cv-Ol382-MMD-GWF
PERERA, on behalf ot themselves and all others
11 similarly Situated,
Plaimiffs DECLARATI()N OF MICHAEL
§§ 12 V_ ’ sLocUi\/r IN sUPPoRT oF
§§ § § § 13 E)EFENDANT PROVIDENT TRUST
§§§ §§ PROVIDENT TRUST GROUP, LLC, and GROUP, LLC’S M()TION TO STAY
35 § § § § 14 ASCENSUS, LLC, DISCOVERY
w E‘£ .,,"§;j
§ § § §§ 15 Defendants.
E§E££
" v 16
17 l, Michael Sloculn, declare as follows:
18 l. l arn an attorney duly licensed to practice law in the State of NeW Jersey and am

19 counsel for Defendants Provident Trust Group, LLC, and Ascensus, LLC. l\/Iy pro hac vice is
20 forthcoming

21 Z. l make this declaration based upon my personal knowledge and pursuant to Local
22 Rules IA l-B(f) and 26-7.

23 3. On or about Decelnber 5, 2018, I met and conferred With Plaintiffs’ counsel, Joshua
24 Kohns, via telephone Mr. Kohns and l discussed the possibility of the parties stipulating to stay
25 discovery pending a ruling on Defendants’ l\/lotion to Disrniss (ECF No. 21).

26 4. l\/lr. Kohns indicated that Plaintiffs are not Willing to stay discovery pending a ruling
27 on the Motion to Disrniss.

28

 

 

NJ 23108694 7V1

 

Te|ephone: (702) 792~3773
Facsimile: (702) 792-9002

GREENBERG TRAUR|G, LLP
10845 Grifch Peak Drive, Suite 600
Las Vegas, Nevada 89135

10
11
12
13
14
15
16
17
18
19
2()
21
22
23
24
25
26
27
28

f'\

 

 

aSe 2:18-cv-01382-I\/||\/|D-GWF Document 31-1 Filed 12/07/18 Page 2 of 2

5. As Such, despite a sincere effort to resolve or narrow the dispute during the meet-and-
confer conference, the parties Were unable to resolve or narrow the dispute without Court intervention
I declare under penalty of perj ury under the laws of the United States of America and the State

of Nevada that the foregoing is true and correct.

DATED this _7_ day Of December 2018. /

Mic]nfel J. Slocurn, Esq.

Pro Hac Vice Forthcoml`ng
500 Campus Drive Suite 400
Florham Park NJ 07932
Attorneysfor Defendams

NJ 23108694 7V1

 

